    Case 1:15-cv-07199-JMF Document 320 Filed 01/18/19 Page 1 of 2



                         UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF NEW YORK

                                                  :
 GARY KOOPMANN, TIMOTHY KIDD and
                                                  :
 VICTOR PIRNIK, Individually and on Behalf            No. 15 Civ. 7199 (JMF)
                                                  :
 of All Others Similarly Situated,
                                                  :
                               Plaintiffs,        :
                                                  :
                        v.                        :
                                                  :
 FIAT CHRYSLER AUTOMOBILES N.V.,                  :
 FCA US LLC, RONALD ISELI AND                     :
 ALESSANDRO BALDI, AS CO-                         :
 EXECUTORS FOR THE ESTATE OF                      :
 SERGIO MARCHIONNE, SCOTT                         :
 KUNSELMAN, MICHAEL DAHL, STEVE                   :
 MAZURE, and ROBERT E. LEE,                       :
                                                  :
                               Defendants.        :

  DECLARATION OF TASHA N. THOMPSON IN SUPPORT OF DEFENDANTS’
      OPPOSITION TO PLAINTIFFS’ MOTION TO EXCLUDE CERTAIN
  TESTIMONY OF DEFENDANTS’ PROPOSED EXPERT GEORGE H. PERSON

              I, Tasha N. Thompson, pursuant to 28 U.S.C. § 1746, hereby declare

as follows:

              1.      I am a member of the bar of this Court and am associated with the law

firm of Sullivan & Cromwell LLP, counsel for Defendants in the above-captioned action.

              2.      I respectfully submit this Declaration to provide the Court with certain

materials cited in Defendants’ January 18, 2019 Memorandum in Opposition to Plaintiffs’

Motion to Exclude Certain Testimony of Defendants’ Proposed Expert George H. Person.

              3.      Attached hereto as Exhibit 1 is a true and correct copy of excerpts from

the Expert Report of George H. Person, P.E. (Ret.), dated September 26, 2018.

              4.      Attached hereto as Exhibit 2 is a true and correct copy of excerpts from

the Expert Report of Robert F. Hellmuth, dated August 15, 2018.

              5.      Attached hereto as Exhibit 3 is a true and correct copy of excerpts from

the transcript of the October 11, 2018 deposition of George Person.
    Case 1:15-cv-07199-JMF Document 320 Filed 01/18/19 Page 2 of 2



              6.      Attached hereto as Exhibit 4 is a true and correct copy of excerpts from

the transcript of the September 18, 2018 deposition of Robert Hellmuth.

              I declare under penalty of perjury that the foregoing is true and correct.

              Executed this 18th day of January 2019, in New York, New York.



                                                            /s/ Tasha N. Thompson
                                                            Tasha N. Thompson




                                             -2-
